         Case 1:19-cv-00874-ADA Document 54 Filed 10/21/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


 NEODRON LTD.,

                   Plaintiff,                          Civil No. 1:19-CV-00874-ADA

        v.                                             JURY TRIAL DEMANDED

 MICROSOFT CORPORATION,

                   Defendant.


                           JOINT MOTION TO EXTEND DEADLINES

       Plaintiff Neodron Ltd. and Defendant Microsoft Corporation file this Joint Motion to

Extend Deadlines and show the Court as follows:

       The Scheduling Order (Dkt. 47) entered in the above-referenced matter set October 21,

2020 as the deadline to serve final infringement and invalidity contentions. Neodron and

Microsoft seek an extension of this deadline with respect to each other, to October 26, 2020.

       The granting of this request will not impact any other scheduling order dates currently set

by the Court, nor will it impact any other party in the consolidated actions.

Dated: October 21, 2020



 By: /s/ Kristopher R. Davis (w/permission)      By: /s/ John M. Guaragna
     Kristopher R. Davis (pro hac vice)              John M. Guaragna
     Philip X. Wang (pro hac vice)                   Brian Erickson
     Reza Mirzaie (pro hac vice)                     DLA PIPER LLP (US)
     C. Jay Chung                                    401 Congress Avenue, Suite 2500
     Jonathan Ma                                     Austin, TX 78701-3799
     RUSS AUGUST & KABAT                             Telephone: (512) 457-7000
     12424 Wilshire Blvd., 12th Floor                Facsimile: (512) 457-7001
     Los Angeles, CA 90025
     Phone: (310) 826-7474                            Sean C. Cunningham (pro hac vice)
                                                      Erin P. Gibson (pro hac vice)



WEST\292077723.1
         Case 1:19-cv-00874-ADA Document 54 Filed 10/21/20 Page 2 of 2




      Fax: (310) 826-6991                          Robert Williams (pro hac vice)
      kdavis@raklaw.com                            David R. Knudson (pro hac vice)
      pwang@raklaw.com                             DLA PIPER LLP (US)
      rmirzaie@raklaw.com                          401 B Street, Suite 1700
      jchung@raklaw.com                            San Diego, CA 92101-4297
      jma@raklaw.com                               Telephone: (619) 699-2700
                                                   Facsimile: (619) 699-2701
      Matthew Aichele
      RUSS AUGUST & KABAT                          Erik Fuehrer (pro hac vice)
      915 E Street NW, Suite 405                   DLA PIPER LLP (US)
      Washington, DC 20004                         2000 University Avenue
                                                   East Palo Alto, CA 94303-2214
      Phone: (310) 826-7474
                                                   Telephone: (650) 833-2000
      Fax: (310) 826-6991
                                                   Facsimile: (650) 833-2001
      maichele@raklaw.com
                                                   Barry K. Shelton
      Counsel for Plaintiff Neodron Ltd.
                                                   Texas State Bar No. 24055029
                                                   SHELTON COBURN LLP
                                                   311 RR 620, Suite 205
                                                   Austin, TX 78734-4775
                                                   bshelton@sheltoncoburn.com
                                                   (512) 263-2165 (Telephone)
                                                   (512) 263-2166 (Facsimile)

                                                   Counsel for Defendant Microsoft
                                                   Corporation




                               CERTIFICATE OF SERVICE

        The undersigned certifies that on this 21st day of October, 2020, all counsel of record
who are deemed to have consented to electronic service are being served with a copy of this
document through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel
of record will be served by a facsimile transmission and/or first class mail.



                                        /s/ John M. Guaragna
                                         John M. Guaragna




                                              2
WEST\292077723.1
